DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Claims Status
Claims 1, 4-5 and 11 are pending. Claim 1 and 11 are amended. 
Response to Amendment /Argument
Applicant's arguments and claim amendment, filed 8/18/2022, with respect to the rejection of present claims 1-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Sumi (US 2011/0262736) have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on newly found prior art references in light of applicant's claim amendment. 
Because WO2015/102291 to Hun et al. (“Hun”) is continued to be relied upon in the present action, the examiner addresses applicant’s relevant arguments with regard to Hun as below. 
Applicant contends that Hun fails to recognize “the expansion ratio/foaming ratio of foam material” as result-effective variable for achieving the result of desirable sound absorption, and thus would not render obvious the foaming ratio of claimed through routine experimentation (see remarks, page 7).  Applicant argues that Hun merely teaches the foaming ratios of various resins might be result-effective variable for the water filtration, but not the sound absorption performance required by the claimed invention (see remarks, page 7, second and third paragraph).
In response, applicant’s arguments are not found persuasive.  It has long been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. As MPEP2144.05 (ID) (B) states, “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  Contrary to applicant’s assertion, there is no requirement that prior art must teach or recognize the particular parameter (in this case, the expansion ratio/foaming ratio of foam material) as result-effective variable for achieving the same result/property as applicant intended and required by the claimed invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017083081 to Fujimatsu in view of WO2015/102291 to Hun et al. (“Hun”, see English translation of record). 
Regarding claims 1 and 5, Fujimatsu teaches a structure for vehicle (i.e., a laminated foamed duct (10) such as an air conditioning duct for car, para [0012] [0016] [0017] [0024], [0027], see Fig. 3) comprising: 
- a cylindrical portion formed of a foam resin layer (foam layer 21, Fig. 3, para [0017]); 
- a sound absorbing layer (foam layer 22) laminated on at least a part of the cylindrical portion provided in an outside of the cylindrical portion (Fig. 3, para [0017] [0024]);  
- the foam resin layer is made from foamed polyolefin, the foam resin layer has a closed-cell structure (para [0017], foam layer 21 is of foamed polyethylene having closed cell structure); 
- the sound absorbing layer (22) is laminated on the foam resin layer (21) (Fig. 3, para [0017], the foam layer 21 laminated/stuck to the foam resin layer 22 with a hot melt adhesive, meeting the claimed limitations of instant claim 1 and claim 5), and
- the sound absorbing layer (22) having an open-cell structure (para [0017], foam layer 22 having open cell structure).  

    PNG
    media_image1.png
    196
    311
    media_image1.png
    Greyscale

It should be noted that the recitations of claim 1 that the claimed structure is “for vehicles” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner' s position that the structure of Fujimatsu is capable of performing the intended use.
Fujimatsu teaches its sound absorbing layer (22) is of an open-cell foam structure (para [0017], foam layer 22 is of polyethylene foam and having open cell structure), but Fujimatsu does not specifically teach using foamed polyurethane. 
Hun teaches a tubular composite includes foam layer of suitable foam materials including polyurethane foam, polyethylene foam, polypropylene foam (page 2, lines 61-70). Hun teaches polyurethane foam and polyethylene foam are among those commonly known suitable foam material (page 2, lines 61-70). Hun teaches polyethylene foams/polyolefin foams and polyurethane foams of various expansion ratio/foaming ratio (10 times, 20 times) are known in the art (page 2, lines 66-68). Hun teaches that the expansion ratio/foaming ratio of foam material are result effective variable and could be adjusted to achieve the desired mechanical strength (page 4, lines 146-152). 
It would have been obvious to a person of ordinary skill in the art to modify the structure/duct of Fujimatsu in view the teachings of Hun, to select suitable foam material for its sound absorbing layer depending on the intended end applications of its structure/duct, such as polyurethane foams as taught by Hun as suitable foam material (page 2, lines 61-70), which would have predictably arrived at a satisfactory structure/duct that is the same as instantly claimed (i.e. having a structure of a foamed polyolefin with closed-cell structure with a foamed polyurethane with open-cell structure laminated thereon). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05.
Modified Fujimatsu does not specifically teach the foaming ratio of its foam material for making the foam resin layer as instantly claimed, and does not specifically teach the foaming ratio of its foaming material for making the absorbing layer as instantly claimed.
Further, absent a showing of criticality with respect to the foam expansion ratio/foaming ratio (a result effective variable), it would have been obvious to a person of ordinary skill in the art to modify the modified Fujimatsu in view the teachings of Hun, to adjust the foam expansion ratio/foaming ratio of the foam resin material for making the foam resin layer of the structure of the modified Fujimatsu, and to adjust the foam expansion ratio/foaming ratio of the foam resin material for making the absorbing layer of the modified Fujimatsu, through routine experimentation in order to achieve the desired properties (i.e., mechanical strength) of the structure produced, which would have arrived at a workable foam expansion ratio/foaming ratio falls within the broad ranges as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claim 4, Fujimatsu teaches as in one of its embodiments that the thickness of the sound absorbing layer (foam layer 22, para [0017]) and the foam resin layer (foam layer 21) is about 5 mm for both (para [0017]).  As such, in Fujimatsu, the calculated value obtained by dividing a thickness of the sound absorbing layer by a thickness of the foam resin layer is 1, which value falls within the broad range of 1 to 10 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 11, The sound absorbing layer (11) is laminated so as to be directed downwardly in a state that the air conditioning duct for vehicles is attached to the vehicle (see Fig. 3), the configurations of the laminated foamed duct/an air conditioning duct for car as taught by Fujimatsu is considered as meeting the instantly claimed structural limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782